Per Curiam.

The decision of the judge was correct. An infant under 18 years of age is not liable to be enrolled in the militia. His agreement to serve as a substitute was not a contract binding upon him, and having renounced it and quitted the service, he could not be lawfully compelled to return. It would be against the settled principles of law to hold an infant to any contract or engagement not specially provided for by statute, or not made on account of necessaries. The militia service is not a duty required of an infant under 18, and if he is not bound by his contract he is not bound at all; for there was no binding act of the father in the case. The father had no authority to bind; nor did he, in fact, do it, in this instance.
The motion by the defendant to set aside the verdict must, therefore, be denied.
Motion denied.